ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-078, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), ERIC YIM, a/k/a ERIC CHONG YIM, of CENTREVILLE, VIRGINIA, who was admitted to the bar of this. State in 2002, and who has been temporarily suspended from the practice of law pursuant to Rule 1:20-13(b) since February 17, 2006, should be disbarred;
And the disciplinary action in Virginia that led to the revocation of respondent’s license to practice law in that state having been based on respondent’s guilty plea in the United States District Court for the Eastern District of Virginia to one count of collection of extensions of credit by extortionate means, in violation of 18 U.S.C.A. § 894(a)(1) and (2);
And the Disciplinary Review Board having determined that the conduct of ERIC YIM, a/k/a ERIC CHONG YIM, constitutes violations of RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ERIC YIM, a/k/a ERIC CHONG YIM, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*258ORDERED that ERIC YIM, a/k/a ERIC CHONG YIM, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a , permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.